                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                CASE NO. 16-20062

v.                                    HONORABLE DENISE PAGE HOOD

D-2 DARRIYON JERON MILLS,

          Defendant.
______________________________/


             ORDER DENYING REQUEST FOR SENTENCING
                TRANSCRIPTS [#636] and MOTION FOR
              EXTENSION OF TIME TO FILE APPEAL [#637]

      On April 15, 2019, Defendant filed two motions: (1) a “Motion to Furnish Trial

Transcripts/Sentencing Transcripts and other Pre-Trial Documents Without Costs

Pursuant to Title 28 USC 753(f) & Title 18 USC 3006(A) Criminal Justice Act”

(“Motion for Transcripts”) [Dkt. No. 636]; and (2) a “Motion to Terminate Attorney

for Ineffectiveness and Proceed Pro Se and For Extension of Time to File Any Type

of Meaningful Motions for Appeal of Which Entire Transcripts are Need[ed] with All

Documentations on this Case for Needed Procedures of the Appeal Process.”

(“Motion for Extension”) [Dkt. No. 637]. The Government did not file a response to

either motion.
I.    Background

      Defendant and many others were charged in a RICO indictment, and Defendant

ultimately pleaded guilty to Count 1 (RICO conspiracy) and Count 7 (Using a Weapon

During and in Relation to a Crime of Violence) of the Superseding Indictment. [Dkt.

No. 355] The guideline range set forth in the Plea Agreement was 360 months – life,

followed by a mandatory minimum of 84 months imprisonment. Id. at Paragraph 2.B.

Defendant was sentenced to a total imprisonment term of 288 months (204 months on

Count 1 and 84 months on Count 7, to be served consecutively). [Dkt. No. 552]

Defendant’s Plea Agreement provided for a waiver of appeal if he was sentenced

below 360 months, [Dkt. No. 355, at Paragraph 7], and Defendant did not file an

appeal.

      In 2018, Defendant filed a “Motion in Request of Sentencing Transcripts

Pursuant to C.J.A. 18 U.S.C.S. § 3006(A)” (the “2018 Motion”). [Dkt. No. 614] In

the 2018 Motion, Defendant asserted that he “desires to file a post-conviction motion

with this Honorable Court, and therefore, the [sentencing] transcripts are direly needed

to perfect said motion.” Id. at PgID 6076. Defendant relied on 28 U.S.C. § 753 and

18 U.S.C. § 3006A to obtain his sentencing transcripts. The Court ultimately denied

the 2018 Motion, as discussed below. [Dkt. No. 617, PgID 6115]




                                           2
II.   Analysis

      A.     Motion for Transcripts

      After reviewing the Motion for Transcripts, the Court concludes that the Motion

for Transcripts is, in essence, a reiteration of the 2018 Motion. In both the Motion for

Transcripts and the 2018 Motion, Defendant seeks to have the Court order the

Government to furnish Defendant transcripts for proceedings before this Court. As

the Court stated in the 2018 Motion:

      [28 U.S.C. § 753(f)] provides that the Government may pay fees for
      transcripts to persons proceeding in forma pauperis under the Criminal
      Justice Act, 18 U.S.C. § 3006A “if the trial judge . . . certifies that the
      suit or appeal is not frivolous and that the transcript is needed to decide
      the issue presented by the suit or appeal.” 28 U.S.C. § 753(f). Unless the
      Government pays for the transcripts, the court reporter may charge and
      collect fees for transcripts requested by the parties and may require any
      party requesting a transcript to prepay the estimated in advance. 28
      U.S.C. § 753(f).

             In this matter, Defendant pled guilty and was sentenced well
      below the guideline sentence set forth in his Plea Agreement. Defendant
      waived his right to appeal his conviction or sentence (because it did “not
      exceed the maximum allowed by . . . [the plea] agreement (360
      months)), [Dkt. No. 355, at Paragraph 7 (emphasis in original)] so any
      challenge to his conviction or sentence would be frivolous. In addition,
      Defendant has not specified the substance of any motion he intends to
      file, so it is not possible for the Court to find that the sentencing
      transcript is necessary.

             Accordingly, the Court holds that Defendant is not entitled to have
      a transcript of his sentencing paid by the Government pursuant to 28
      U.S.C. § 753(f). Should Defendant desire to seek a transcript from the
      court reporter, a request must be made in writing and addressed to the

                                           3
      court reporter as required under E.D. Mich. LR 80.1. Any payment
      arrangements must be made with the court reporter as required under 28
      U.S.C. § 753(f).

[Dkt. No. 617, PgID 6114-15 (emphasis in original)] For the same reasons set forth

in the 2018 Motion, the Court DENIES the Motion for Transcripts.

      2.     Motion for Extension

      Notwithstanding the caption of the Motion for Extension (which seems to focus

on terminating an attorney and extending the time to file an appeal), the main relief

requested in the Motion for Extension is for the production of transcripts related to the

case, at the Government’s cost. The following statements evidence that basis of the

Motion for Extension: (a) “Appeal process can not be meaningful without his full

transcripts which are needed concerning this case so a[] remedy can be obtained,

which his entire transcripts, docket, . . .;” (b) Defendant “has also repeatedly requested

that appellee/petitioner attorney(s) . . . provide the above stated documents, and

information, . . . which is not being provided but rather refused against” Defendant;

and (c) Defendant “was never giv[en] the complete transcripts of his docket sheet,

judgment and commitment, indictment, complaint, sentencing transcripts, pre-

sentencing report[.]” [Dkt. No. 637, PgID 6215-16.

      For the reasons the Motion for Transcripts was denied, the Court also denies

Defendant’s Motion for Extension to the extent it seeks transcripts of the proceedings


                                            4
in this case. Defendant has not filed an appeal in this case, nor has appellate counsel

ever been appointed for him, and the Motion for Extension includes no reference to,

or argument in support of, the need for an extension of time to file an appeal.

Accordingly, to the extent Defendant seeks to terminate his appellate attorney for

ineffectiveness, the Motion for Extension is denied as moot.

III.   Conclusion

       For the reasons set forth above,

       IT IS ORDERED that Defendant’s Motion for Transcripts [Dkt. No. 636] is

DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Extension [Dkt. No.

637] is DENIED.

       IT IS ORDERED.



                                          s/Denise Page Hood
Dated: July 9, 2019                       DENISE PAGE HOOD
                                          United States District Judge




                                            5
